Citation Nr: 1760923	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  05-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to Special Monthly Compensation (SMC) based on Aid and Attendance/Housebound. 

2.  Entitlement to SMC based on total disability rating for a single disability and additional disabilities ratable at 60 percent or more.  


REPRESENTATION

Veteran represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to April 1970, to include service in the Republic of Vietnam.  The Veteran was awarded a Purple Heart and Combat Infantryman Badge, among other decorations.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision from the Department of Veterans (VA) Regional Office (RO) in St. Louis, Missouri.  
 
In January 2016 the Board remanded the issues on appeal for additional development and for the RO to issue a statement of the case.  The issues have now been returned to the Board for appellate review.
 

FINDINGS OF FACT

1.  In April 2016, prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, requested to withdraw the issue of entitlement to SMC based on Aid and Attendance/Housebound.

2.  The Veteran's disabilities, other than posttraumatic stress disorder (PTSD), are not ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to special monthly compensation based on Aid and Attendance/Housebound have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for SMC based on total disability rating for a single disability and additional disabilities ratable at 60 percent or more are not met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Board remanded entitlement to SMC based on the need for Aid and Attendance/Housebound to clarify whether the Veteran was withdrawing the claim.  An April 2016 report of general information reflects that the Veteran's attorney indicated that he did not wish to pursue the issue of entitlement to SMC based on the need for Aid and Attendance/Housebound and that he would submit something in writing to that effect.  Later that day the RO received a letter from the Veteran's attorney with the Veteran's name and claim file number that stated the Veteran was "not pursuing housebound or aid and attendance."  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.

SMC based on 38 U.S.C. § 1114(s)(1)
 
The duties to notify and assist are not applicable where the disposition of the case is based on the operation of law and not the underlying facts or development of the facts, here, the combined disability rating for additional disabilities.  See Manning v. Principi, 16 Vet. App. 534 (2002); Lueras v. Principi, 18 Vet. App. 435; see also Barger v. Principi, 16 Vet. App. 132 (2002).

The Veteran asserts that he is entitled to additional compensation under 38 U.S.C. § 1114(s)(1).  He asserts that 38 U.S.C. § 1114(s)(1) does not require that a veteran's independently ratable disabilities must combine to a 60 percent rating.

Special monthly compensation may be warranted in addition to regular compensation if the veteran has a total disability rating for a single disability, and additional service-connected disability or disabilities rated at 60 percent or more. The total rating for the single disability for SMC purposes may be schedular, or may be based on TDIU, so long as TDIU was granted solely because of that single disability.  38 U.S.C. § 1114.

The Veteran has a total disability rating based on individual unemployability solely due to his service-connected PTSD.  His additional service-connected disabilities are hypertension and diabetes mellitus, each rated 20 percent; right ankle chronic strain and degenerative joint disease/degenerative disc disease of the thoracolumbar spine, each rated 10 percent; and, right lower extremity residuals of shell fragment wounds, tinea pedis of the bilateral feet, and erectile dysfunction, each rated as noncompensable.  Under the Combined Rating Table set forth in 38 C.F.R. § 4.25 the combined rating for these additional disabilities is 50 percent.  

As the Veteran's attorney acknowledges, the United States Court of Appeals for Veterans Claims (Court) held in Gazelle v. McDonald that the Board properly denied the veteran SMC benefits because, consistent with the plain meaning of § 1114(s), as well as its statutory history and context, the only way multiple disabilities could be rated together for purposes of VA disability compensation was by using the § 4.25 combined ratings table.   See Gazelle v. McDonald, 27 Vet. App. 461, 462 (2016).  This decision was recently upheld by the United States Court of Appeals for the Federal Circuit in Gazelle v. Shulkin, 868 F.3d 1006 (Fed. Cir. 2017).  Accordingly, entitlement to SMC under 38 U.S.C. § 1114(s)(1) is not warranted.




ORDER

The appeal as to the issue of entitlement to SMC based on Aid and Attendance/Housebound is dismissed.

Entitlement to SMC based on a total disability rating for a single disability and additional disabilities ratable at 60 percent or more is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


